OPINION — AG — ** HIGHWAY FUND — EXPENDITURES — EQUIPMENT ** QUESTION: CAN THE BOARD OF COUNTY COMMISSIONERS USE MONEY FROM THE COUNTY'S SPECIAL HIGHWAY FUND DERIVED FROM THE COUNTY'S PORTION OF THE ONE-CENT-PER-GALLON GASOLINE TAX LEVIED AND DISTRIBUTED UNDER SECT 1, SECT 2 (68 O.S. 668.2 [68-668.2], 68 O.S. 668.1 [68-668.1]), IN THE PURCHASE OF A GRAVEL LOADER THERETOFORE OWNED BY THE COUNTY, AND RESULTS IN THE COUNTY'S OWNING ONLY ONE GRAVEL LOADER ? — THIS TRANSACTION WOULD COME WITH THE EXCEPTION TO THE RESTRICTIONS IN 68 O.S. 668.2 [68-668.2] ALLOWING EACH COUNTY WHICH DOES 'NOT' POSSESS A GRAVEL LOADER TO USE THE FUND IN QUESTION FOR THE " PURCHASE " OF ONE GRAVEL LOADER. (RENTAL, MACHINERY, LEASE, COUNTY EQUIPMENT) CITE: 62 O.S. 430.1 [62-430.1], 68 O.S. 668.2 [68-668.2] (JAMES C. HARKIN)